FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-167764 and No. 333-167764-01 September 12, 2011 STATEMENT REGARDING THIS FREE WRITING PROSPECTUS The depositor has filed a registration statement (including a prospectus) with the SEC (File Number 333-167764) for the offering to which this free writing prospectus relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649 or by e-mail to prospectus@ms.com. This free writing prospectus does not contain all information that is required to be included in theprospectus and the prospectus supplement. IMPORTANT NOTICE RELATING TO AUTOMATICALLY GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of, or attached to, the email communication to which this material may have been attached are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another email system. $1,044,392,000 (Approximate) Morgan Stanley Capital I Trust 2011-C3 as Issuing Entity Morgan Stanley Capital I Inc. as Depositor Morgan Stanley Mortgage Capital Holdings LLC Bank of America, National Association as Sponsors and Mortgage Loan Sellers COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2011-C3 This free writing prospectus relates to Morgan Stanley Capital I Inc.’s offering of Classes A-1, A-2, A-3 and A-4 of its Series 2011-C3 Commercial Mortgage Pass-Through Certificates and clarifies, updates or adds the following information as it relates to (i) the free writing prospectus, dated September 2, 2011 and filed with the Securities and Exchange Commission under accession numbers 0001521536-11-000187 and 0001521536-11-000188 (the “Free Writing Prospectus”; capitalized terms not defined herein are used as defined in the Free Writing Prospectus) and (ii) the free writing prospectus also designated as the “Structural and Collateral Term Sheet”, dated September 2, 2011 and filed with the Securities and Exchange Commission under accession numbers 0001521536-11-000185 and 0001521536-11-000186 (the “Term Sheet”): Structural Update · The Class X-B Certificates are expected to be rated “AAA(sf)” by DBRS. · The Class F Certificates will be Control Eligible Certificates and correspondingly, the Subordinate Control Period, Collective Consultation Period and Senior Consultation Period will be determined with reference to the certificate principal balance of the Class F Certificates, rather than the Class G Certificates.No Trust Advisor Expenses (other than the Trust Advisor Fee) will be allocated to or otherwise borne by the Class F Certificates.The Class F Certificates are expected to be purchased on the Closing Date by BlackRock Financial Management Inc., as manager for one or more managed funds or accounts. · The offered certificates will be initially offered and sold in minimum denominations of $25,000 and integral multiples of $1 in excess of $25,000. Collateral Update · The sixth-to-last and second-to-last column headings of Appendix I to the Free Writing Prospectus are “Total Mortgage Debt UW NCF DSCR” and “Total Debt UW NCF DSCR,” respectively (not “Total Mortgage Debt UW NOI DSCR” and “Total Debt UW NOI DSCR”). · With respect to the mortgage loan information contained (i) in Appendix I to the Free Writing Prospectus under the heading “Lockbox Type,” (ii) on pages T-32, T-36, T-51 and T-55 of the Term Sheet and (iii) on pages III-5, III-9, III-24 and III-28 of Appendix III to the Free Writing Prospectus, in each case relating to the mortgage loans identified as Park City Center and Oxmoor Center on Appendix I to the Free Writing Prospectus, the Lockbox Type is “Soft” (not “Hard”).With respect to such mortgage loans, the related borrower is required to instruct the tenants and other payors to pay all rents and other revenue directly to an account maintained at a lockbox bank.Prior to the occurrence of certain specified “trigger events” (which include an event of default under the mortgage loan) amounts on deposit in the lockbox account are remitted to the related borrower.After the occurrence of a “trigger event” amounts on deposit in the lockbox account are deposited into a cash management account and then applied by the applicable servicer on behalf of the Issuing Entity according to the related mortgage loan documents.See “Description of the Mortgage Pool—Material Terms and Characteristics of the Mortgage Loans—Cash Management Agreements/Lockboxes” in the Free Writing Prospectus. · With respect to the mortgage loan information contained on page T-18 of the Term Sheet, the percentage of the mortgage pool with in-place hard lockboxes, hard cash management is 29.4% (not 49.4%), the percentage of the mortgage pool with in-place soft lockboxes, soft cash management is 59.4% (not 39.4%), and the percentage of the mortgage pool requiring monthly replacement reserves is 58.1% (not 60.8%). · With respect to the mortgage loan information contained on page T-19 of the Term Sheet relating to the mortgage loan identified as Coventry Portfolio on Appendix I to the Free Writing Prospectus, the total debt underwritten net cash flow debt service coverage ratio is 1.11x (not 1.62x). · With respect to the mortgage loan information contained on page T-34 of the Term Sheet and page III-7 of Appendix III to the Free Writing Prospectus relating to the mortgage loan identified as Park City Center on Appendix I to the Free Writing Prospectus, the tenant known as “J.C. Penney” is also rated “Ba1” by Moody’s, and the tenant known as “Bon-Ton” is rated “Caa1” (not “Caa2”) by Moody’s. · With respect to the mortgage loan information contained on pages T-36 and T-55 of the Term Sheet and pages III-9 and III-28 of Appendix III to the Free Writing Prospectus relating to the mortgage loans identified as Park City Center and Oxmoor Center on Appendix I to the Free Writing Prospectus, the first sentence of footnote 1 is revised to read “Historical and Underwritten Gross Potential Rent are net of vacancy and include underwritten income from tenants paying overage rent and percentage-in-lieu income.” · With respect to the mortgage loan information contained on page T-69 of the Term Sheet and page III-42 of Appendix III to the Free Writing Prospectus relating to the mortgage loan identified as Staybridge Suites Times Square on Appendix I to the Free Writing Prospectus, the Staybridge Suites Times Square property has a license agreement in place with Holiday Hospitality Franchising, Inc. through April 2020 (not April 2017). · With respect to the mortgage loan information contained on page T-89 of the Term Sheet and page III-62 of Appendix III to the Free Writing Prospectus relating to the mortgage loan identified as 6300 Wilshire Boulevard on Appendix I to the Free Writing Prospectus, the second sentence under the heading “The Borrower and the Sponsor” is revised to read “The 6300 Wilshire Boulevard Borrower is not less than 31.1% indirectly owned by Legacy Partners Realty Fund II, LLC.” · With respect to the mortgage loan information contained on page T-108 of the Term Sheet and page III-81 of Appendix III to the Free Writing Prospectus relating to the mortgage loan identified as MarqE Entertainment 2 Center on Appendix I to the Free Writing Prospectus, the average sales in 2010 from the Edwards Houston Marquee Cinema were $690,747 per screen (not $60,179 per screen). General USE OF PROCEEDS We will apply the net proceeds of the offering of the Offered Certificates towards the simultaneous purchase of the mortgage loans from the mortgage loan sellers and to the payment of expenses in connection with the issuance of the Offered Certificates. PLAN OF DISTRIBUTION We have entered into an Underwriting Agreement (the “Underwriting Agreement”) with Morgan Stanley & Co. LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated.Subject to the terms and conditions set forth in the Underwriting Agreement, we have agreed to sell to each Underwriter, and each Underwriter has agreed severally to purchase from us, the respective aggregate Certificate Principal Balance of each class of Offered Certificates presented below. Initial Purchasers ClassA-1 ClassA-2 ClassA-3 ClassA-4 Morgan Stanley & Co. LLC $ Merrill Lynch, Pierce, Fenner & Smith Incorporated $
